Citation Nr: 1538191	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-27 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran had active service from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO notified the Veteran on July 1, 2015, that a Travel Board hearing had been scheduled later that month on the 31st.  On July 7, 2015, the Veteran notified the RO that he was unable to attend the Travel Board hearing due to transportation problems.  He requested that the hearing be rescheduled.  It does not appear that the RO responded.  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand his claims to schedule this hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a hearing (of the Veteran's choice) at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the Veterans Benefits Management System (VBMS) e-folder.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




